Case 1:20-cv-00989-DAD-SAB Document1 Filed 07/16/20 Page 1 of 2
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev. 02/19)

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

L. (a) PLAINTIFFS

Timothy Willform, Deneane Beaulieu

(b) County of Residence of First Listed Plaintiff

Stanislaus

(EXCEPT IN U.S. PLAINTIFF CASES)

Attorneys (Firm Name, Address, and Telephone Number)

c
J. ernie Brown SBN 38995 920-484-2200 jmb@mbrown-law.com

Law Offices of J. Michael Brown
2440 Camino Ramon, Ste. 330, San Ramon, CA 94583

DEFENDANTS

One through Twen

County of Residence

NOTE:
THE TRACT

Attorneys (/f Known)

Ferguson, Praet &

 

ty,
of First Listed Defendant

City of Ceres, Brian Petersen, Coey Henson, Kiashira Ruiz and Does

Stanislaus

(IN U.S. PLAINTIFE CASES ONLY)

OF LAND INVOLVED.

Sherman

1631 E. 18th St., Santa Ana, CA 92705

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

Bruce D. Praet SBN 119430 714-953-5300 bpraet@aol.com

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only)

O 1. U.S. Government

Plaintiff

2 US. Government
Defendant

3 Federal Question

(US. Government Not a Party)

O14 Diversity

(Indicate Citizenship af Parties in Hem Il)

 

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State ol (1 1. Incorporated or Principal Place 14 44
of Business In This State
Citizen of Another State 4 2 © 2 Incorporated and Principal Place go5 05
of Business In Another State
Citizen or Subject of a oO 3 & 3 Foreign Nation O6 76

Foreign Country

 

110 Insurance

120 Marine

130 Miller Act

140 Negotiable Instrument

150 Recovery of Overpayment
& Enforcement of Judgment

151 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

153 Recovery of Overpayment
of Veteran’s Benefits

160 Stockholders’ Suits

190 Other Contract

195 Contract Product Liability

196 Franchise

OO 90000

O0o0aqa 42

 
 
 

5 210 Land Condemnation

CF 220 Foreclosure

(1 230 Rent Lease & Ejectment
240 Torts to Land

CS 245 Tort Product Liability
( 290 All Other Real Property

 

PERSONAL INJURY

& 310 Airplane

© 315 Airplane Product
Liability

G 320 Assault, Libel &
Slander

G 330 Federal Employers’
Liability

[} 340 Marine

O 345 Marine Product
Liability

© 350 Motor Vehicle

C1 355 Motor Vehicle
Product Liability

© 360 Other Personal
Injury

0 362 Personal injury -

Medical Malpractice

&% 440 Other Civil Rights

0 441 Voting

0) 442 Employment

0 443 Housing/
Accommodations

C445 Amer. w/Disabilities -
Employment

(3 446 Amer. w/Disabilities -
Other

0) 448 Education

PERSONAL INJURY

© 365 Personal Injury -
Product Liability

0 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability

1 368 Asbestos Personal
Injury Product
Liability

PERSONAL PROPERTY

C1 370 Other Fraud

0 371 Truth in Lending

[7 380 Other Personal
Property Damage

C1 385 Property Damage
Product Liability

 
 

Habeas Corpus:
(I 463 Alien Detainee
OG 510 Motions to Vacate
Sentence
G 530 General
O 535 Death Penalty
Other:
© 540 Mandamus & Other
CO 550 Civil Rights
1 555 Prison Condition
C1 560 Civil Detainee -
Conditions of

 

Confinement

( 625 Drug Related Seizure
of Property 21 USC 881
1 690 Other

 

O 710 Fair Labor Standards
Act

( 720 Labor/Management
Relations

740 Railway Labor Act

© 751 Family and Medical
Leave Act

40 790 Other Labor Litigation

  

1 79] Employee Retirement
Income Security Act

 

462 Naturalization Application
0 465 Other Immigration
Actions

422 Appeal 28 USC 158
( 423 Withdrawal
28 USC 157

PROPERTY RIGHTS

G 820 Copyrights

O 830 Patent

C} 835 Patent - Abbreviated
New Drug Application

C1 840 Trademark

£1 861 HIA (1395f8)

0) 862 Black Lung (923)

0 863 DIWC/DIWW (405(g))
Cl 864 SSID Title XVI

CI 865 RSI (405(g))

1 870 Taxes (U.S. Plaintiff
or Defendant)

(1 871 IRS—Third Party
26 USC 7609

 

 

 
 

C7 375 False Claims Act

1 376 Qui Tam (31 USC
3729(a))

© 400 State Reapportionment

CY 410 Antitrust

0 430 Banks and Banking

CF 450 Commerce

O 460 Deportation

G 470 Racketeer Influenced and
Corrupt Organizations

O 480 Consumer Credit

C1 485 Telephone Consumer
Protection Act

1 490 Cable/Sat TV

C1 850 Securities/Commodities/
Exchange

(1 890 Other Statutory Actions

C1 891 Agricultural Acts

[7 893 Environmental Matters

f 895 Freedom of Information
Act

C1 896 Arbitration

1 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

1 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “xX” in One Box Only)

M1 Original

Proceeding

(K2 Removed from
State Court

[ 3  Remanded from
Appellate Court

C4

Reinstated or
Reopened

O 5 Transfe:
(specify)

Another District

rted from ©} 6 Multidistrict [18 Multidistrict
Litigation - Litigation -
Transfer Direct File

 

VI. CAUSE OF ACTION

Violations of 42 USC Section 1

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity).
83, First and Fourteenth Amendments

 

 

Brief description of cause:

 

 

 

 

 

VII. REQUESTED IN (] CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No

VIL RELATED CASE(S)
IF ANY (Bee msiructions)” nae DOCKET NUMBER

DATE SIGNATURE OF ATTORNEY OF RECORD

07/16/2020 /s/ Bruce D. Praet

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Oo Oo SND DB A & WD NY

NN NN KN NY DN DR DR DR NR et eet
eo SN DR A FP WY DYNO —-§— DTD Oo FH HN HR TD BP WD YH FF OS

 

Case 1:20-cv-00989-DAD-SAB Document1 Filed 07/16/20 Page 2 of 2

PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF ORANGE

I, Cathy Sherman, am employed in the aforesaid County, State of California;
I am over the age of 18 years and not a party to the within action. My business
address is 1631 East 18th Street, Santa Ana, California 92705-7101.

; On July 16, 2020, I served the foregoing CIVIL COVER SHEET on the
interested parties in this action by placing a true copy thereof, enclosed in a sealed
envelope, addressed as follows:

J. Michael Brown

Law Offices of J. Michael Brown
2440 Camino Ramon, Ste. 330
San Ramon, CA 94583
920.484.2200
jmb@mbrown-law.com

XXX (By Mail) I placed such envelope for deposit in accordance with office
ractice, sealed, with postage thereon fu Y paid and the correspondence to
e deposited in the United States mail at Santa Ana, California on the same

day.

XXX (By e-filing) The above noted individuals are registered with the Court to.
receive notice of electronically filed documents. Per ECF rules, hard copies
must be served only on parties who are not set up for electronic notification.

By Federal Express 2-Day) The above noted material was sent via Federal
xpress.

XXX (Federal) I declare under penalty of perjury that the foregoing is true and
correct, and that I am employed in the office of a member of the bar of this
Court at whose direction the service was made.

Executed on July 16, 2020, at Santa Ana, California.

/s/ Cathy Sherman
Cathy Sherman

 
